El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
La cuestión a decidir en el presente recurso gubernativo es si una certificación librada este año por el cura ecónomo de una parroquia católica de esta Isla con el sello de la pa-rroquia, en la que se transcribe el acta de un matrimonio celebrado en el año 1870 que consta en el libro de matrimo-nios de la expresada parroquia es suficiente para probar dicho matrimonio o si, como entiende el registrador recurrido, ese documento debe ser jurado o su firma autenticada por funcionario capacitado por la ley para autenticar documen-tos por no tener el registrador ele la propiedad conocimiento judicial de las firmas de los sacerdotes católicos bajo cuya custodia se hallan los archivos parroquiales referentes a matrimonios celebrados antes de la implantación del Regis-tro Civil en esta Isla.
El registro sobre el estado civil de las personas estuvo en esta Isla a cargo de los párrocos de las iglesias hasta enero de 1885 en que comenzó a regir la Ley del Registro Civil, y esos párrocos eran funcionarios públicos auxiliares del Estado. Iturrino v. Iturrino, 24 D.P.R. 471. En esas parroquias se llevaban libros referentes a los nacimientos, matrimonios y defunciones de las personas, teniendo dichos libros el carácter de documentos públicos según fué decla-rado en el caso de Ex parte Otero et al. v. Striker, 27 D.P.R. 340. Teniendo, pues, esos libros parroquiales el ca-rácter de documentos públicos, sus asientos pueden ser pro-bados, de acuerdo con el artículo 70 de la Ley de Eviden-cia, mediante el registro original o copia del mismo, certifi-cada por el guardador legal del registro, y, por tanto, no es necesario que el sacerdote encargado de tales libros jure la certeza de su contenido ni que sus firmas sean autenticadas por funcionario público porque esas certificaciones son bas-*778tantes poi~ sí mismas, prima facie. Así, en el caso de Tardi v. Tardi, 30 D.P.R. 225, se estimaron probados ciertos he-chos con documentos como el que motiva este recurso; y en el de García v. Aguayo, 32 D.P.R. 422, en el que fue presen-tada una certificación de los libros parroquiales para pro-bar un matrimonio, se dijo que los asientos de los libros pa-rroquiales tienen la condición de originales y que el funcio-nario que los custodia puede expedir certificaciones válidas.
Por lo expuesto, el registrador debió dar1 valor a la cer-tificación que se le presentó y debió inscribir la escritura de declaración de bienes y cesión de acciones y derechos que se le presentó, así como la otra escritura de compraventa de terreno y donación que no inscribió por no haber sido inscrita la escritura anterior,- por lo que ambas negativas, que han sido recurridas, deben ser revocadas y ordenarse las inscripciones solicitadas.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.